     Case: 5:21-mj-05145-MAS Doc #: 5 Filed: 04/22/21 Page: 1 of 2 - Page ID#: 17




                        UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                              CENTRAL DIVISION
                                 LEXINGTON

CRIMINAL ACTION NO. 21-MJ-05145

UNITED STATES OF AMERICA                                                     PLAINTIFF


V.           NOTICE BY UNITED STATES OF AUSA REPLACEMENT


STEPHEN CHASE RANDOLPH                                                    DEFENDANT

                                     * * * * * *


        The United States gives notice that the undersigned Assistant United States

Attorney replaces Assistant United States Attorney Ron W. Walker as counsel for the

United States in this case. All pleadings and orders should be sent to:

               Andrew T. Boone
               Assistant United States Attorney
               260 W. Vine Street, Suite 300
               Lexington, Kentucky 40507-1612
               (859) 6854841
               FAX (859) 2334727
               andrew.boone2@usdoj.gov

                                          Respectfully Submitted,

                                          CARLTON SEELY SHIER, IV
                                          ACTING UNITED STATES ATTORNEY

                                   By:    s/ Andrew T. Boone
                                          Assistant United States Attorney
                                          260 W. Vine Street, Suite 300
                                          Lexington, Kentucky 40507-1612
                                          (859) 685-4841
                                          andrew.boone2@usdoj.gov
  Case: 5:21-mj-05145-MAS Doc #: 5 Filed: 04/22/21 Page: 2 of 2 - Page ID#: 18




                              CERTIFICATE OF SERVICE

       On April 22, 2021, I electronically filed this document through the ECF system,

which will send the notice of electronic filing to all counsel of record.



                                                  s/ Andrew T. Boone
                                                  Assistant United States Attorney




                                              2
